HENDERSON, Justice
(concurring in part, dissenting in part).
The child suffers from developmental retardation. Additionally, his eyes do not function properly, his gait is clumsy, and he suffers from imbalance causing him to constantly fall. Dr. Sam Mortimer, a qualified pediatrician, diagnosed this condition and it is supported by the observations and testimony of witnesses Hagg, Pray, and McEvoy. This is an Adjudicatory Fact and a fact which the majority opinion affirms.
The trial court further found that the retardation development resulted at least in part from developmental deprivation, especially from the acts and omissions of the child’s mother. This is an Adjudicatory Fact and likewise a fact affirmed by the majority opinion.
Dr. Mortimer testified that the child suffered from environmental deprivation. Essentially, that the child was developmentally delayed in all areas and the child had not received adequate intellectual stimulation, security, and a sense of permanence. Throughout the entire ease history, it is glaringly apparent that the child made no developmental progress while in the mother’s care but made significant and dramatic progress while in foster care.
A startling revelation in the testimony of the mother is that she cannot recognize that there is anything wrong with the child. Therefore, it is obvious why this retarded and physically handicapped child makes no progress while in the care of the mother. The trial court found that “Notwithstanding the diagnosis of Dr. Mortimer and other experts, Respondent [mother] claims that the child is just slow and would outgrow his problems if he would just be left alone.” (Emphasis supplied.) For a judicial refutation of this concept of child rearing, see In re 286 N.W.2d 324, 327 (S.D.1979) (Henderson, J., specially concurring). To replace this child with the mother beggars the imagination, for Finding of Fact VIII provides: “The Court finds from the psychological evaluation and testimony of Yvonne Hagg, that [the mother] shows a lack of common sense, consistent poor judgment, extremely limited maternal and nuturing [sic] qualities, and that Respondent mother habitually places her needs ahead of and superior to those of the minor child.” Again, I point out that the majority opinion affirms the findings of fact below as having been supported by the clear and convincing evidence test set forth in Santosky v. Kramer, 455 U.S. 745, 102 S.Ct. 1388, 71 L.Ed.2d 599 (1982).
*680The mother’s poor judgment and callous disregard of the child was manifested by placing the child in a bathtub rather than a crib which was available, leaving the child alone and knocking on the neighbor’s door when she decided to go out, and placing the child in foster care because the neighbor refused to care for the child. Surely, this is not the kind of mother that should be permitted to raise a mentally retarded and physically handicapped boy. Additionally, the mother has a long history of permitting the boy to be dirty and poorly clothed. It is evident that this boy needs compassion from an understanding parent, good temporal care, and physical therapy. Otherwise, he shall join those poor souls who never enjoy the simple sweetness of ordinary life.
The trial court, by way of Dispositional Finding of Fact 6, found: “Clear and convincing evidence shows that [S.L.H.], Minor, suffers from developmental retardation and developmental deprivation and environmental deprivation largely due to or aggravated by, directly or indirectly, the acts and omissions and inadequate and improper parental care, supervision, and guidance of and by the child’s mother, Respondent.” A psychiatric social worker testified that the mother had the potential for a psychotic break. Several experts testified that the mother had not changed significantly. Therefore the potential harm to the child was great. A further dispositional finding held that “[cjlear and convincing evidence... requires and will require an extraordinary amount of proper care, attention, affection, supervision, guidance, and rehabilitation.” Obviously, the mother cannot supply these requirements as exemplified by past performance and a resistant attitude towards future improvement.
The trial court, by clear and convincing evidence, found the least restrictive or narrowest alternative commensurate with the best interests and welfare of the child was the termination of all parental rights of the mother. Such conclusion was based, in part, upon the mother’s continued lack of supervision, lack of judgment as a parent, poor hygiene, marital discord, domestic violence, perverse sexual practices, and a general failure of perception that the child was indeed mentally retarded and physically handicapped. These findings and this conclusion were not clearly erroneous. This is the proper scope of review and the majority opinion is conspicuously silent on the dispo-sitional aspect of this case as regards that scope of review.
South Dakota provided service after service, for this mother, at great expense to the taxpayers. Examples include: foster care placement of the child, placing the mother in a foster home with the child, referral to public health, special needs day care, a parent aid, a protective payee, a homemaker, transportation for doctor appointments, medical attention, counseling, and mental health care. These services were all unavailing. The State should not be required to furnish services where it is apparent that the services will not succeed. It is wrong for South Dakota to continue, ad infinitum, teaching parenting skills to a parent who refuses to parent. In such cases, termination of parental rights is proper. See In re S.S., 334 N.W.2d 59 (S.D.1983). Testimony revealed that the mother had serious pathological personality traits and a severe personality disorder. Encharged with the responsibility of ferreting out the facts, the trial court perceived that the least restrictive alternative, from the child’s point of view, was to terminate the mother’s rights. In such judgment, I would affirm the trial court.
Extracting bits and pieces of testimony and facts to contradict and refute the overwhelming evidence portrayed by this action, the majority opinion impugns the Adjudicatory and Dispositional Findings of Fact. It appears the majority’s basic premise is that it disputes the ultimate conclusion of the trial court, which is that this boy’s “environment is injurious to his welfare.” Therein, I disagree with the majority opinion.
The best interests of the child remain paramount in proceedings concerning termination of parental rights. In re M.S.M., *681320 N.W.2d 795 (S.D.1982); In re B.E., 287 N.W.2d 91 (S.D.1979). The majority opinion focuses on the mother’s rights. It is the duty of the court “at every turn to see the child is protected” for it is the welfare of the child which is the paramount consideration. In re M.B., 288 N.W.2d 773, 775 (S.D.1980). The paramount consideration of the majority opinion is the mother’s rights. However, this mother’s fundamental right to her child is not absolute or unconditional. In re K.D.E., 87 S.D. 501, 210 N.W.2d 907 (1973). The fundamental rights of parents must be balanced with the best interests of the child and public. In re S.H., 337 N.W.2d 179 (S.D.1983). The trial court’s decision anteceded S.H., 337 N.W.2d 179. Notwithstanding, it appears to me that implicit in the trial court’s decision, the trial court considered the interests of the mother, the welfare of the child, and the attendant outrage of a civilized society to the manifest mistreatment and abuse of this innocent, retarded, and physically handicapped boy. In its basic analysis, the majority opinion is in grave error for it subjects the child to potential harm and detriment. Where potential harm exists, a parent-child relationship should be discontinued. In re B.E., 287 N.W.2d 91; In re V.D.D., 278 N.W.2d 194 (S.D.1979); In re D.K., 245 N.W.2d 644 (S.D.1976). Acting under the evidence, the trial court properly determined that the child had suffered continual maternal deprivation since birth and terminated the parental rights of the mother. In re L.M.T., 305 N.W.2d 399 (S.D.1981). Therefore, I vote to affirm the trial court in toto.
Gabriela Mistral, Nobel Laureate of Chile, penned:
WE ARE GUILTY OF MANY ERRORS AND MANY FAULTS BUT OUR WORST CRIME IS ABANDONING THE CHILDREN, NEGLECTING THE FOUNTAIN OF LIFE. MANY OF THE THINGS WE NEED CAN WAIT. THE CHILD CANNOT. RIGHT NOW IS THE TIME HIS BONES ARE BEING FORMED, HIS BLOOD IS BEING MADE, AND HIS SENSES ARE BEING DEVELOPED. TO HIM WE CANNOT ANSWER ‘TOMORROW.’ HIS NAME IS ‘TODAY.’
It is with these thoughts in mind, I write for the child, S.L.H.